Hammond, J.
The defendants contend that each memorandum is insufficient under the statute of frauds because as they allege it does not name or describe the owner of the land sold and some other material parts of the contract.
It is not always necessary that the memorandum should name or describe the owner. Where, as in a case like this, it is signed by a person who is in fact an agent and acting as such, the existence and identity of the principal may be proved by paroi, and he may sue or be sued upon the contract. Williams v. Bacon, 2 Gray, 387. Lerned v. Johns, 9 Allen, 419. Gowen v. Klous, 101 Mass. 449.
It has also been settled by this court that, whatever may be the doctrine elsewhere, under our statute the consideration for the promise sought to be enforced need not be stated in the memorandum even in the case of a contract for the sale of real estate. Pub. Sts. c. 78, § 1, cl. 4, and § 2. Hayes v. Jackson, 159 Mass. 451.
While the memorandum says nothing about the taxes or the time within which the contract should be carried out, it may be said that the evidence as to what the contract was upon those points was conflicting and it would warrant a finding that there was no definite agreement upon them, and the Superior Court may have so found. As to the mortgage on the Bolton Street property, it was at most at the option of the purchaser whether it should be paid or not by the seller, and it appears by the *432memorandum that the seller has in substance agreed to pay it. There is nothing in it inconsistent with the terms of the sale, but it simply shows that the purchaser had made his election and the seller had agreed to be bound by it. So, far as respects the mortgage, therefore, the memorandum contained the contract of sale as finally agreed upon, in accordance with the option given to the purchaser at the time the property was struck off to him.
As to the contention that one of the terms of the sale was that there should be a cash payment of $100 on the spot at the time of the sale, and that the auctioneer had no authority to take a check instead of money, it may be said that the whole testimony taken together would seem to indicate that the auctioneer called for simply “a deposit ” of $100, and that the defendant was present acting for himself and as the agent of the wife, and heard the declaration and made no objection to it. It appeared that the plaintiff gave his check for that amount to the auctioneer 'for the Bolton Street property, and another check for the same amount the next day for the Third Street property ; that both checks were good and were duly honored. Such a check, if satisfactory to the seller or the auctioneer, may fairly be said to be a deposit within the general understanding of the phrase as used in sales by auction.
It is still further objected that as to the Third Street estate the memorandum was not signed until the next day, and that the auctioneer had no authority at that time to bind the defendants. The general rule is that the memorandum may be signed at any time subsequent to the formation of the contract, at least before action brought. Browne, St. of Frauds, § 352 a, and eases cited. Lerned v. Wannemacher, 9 Allen, 412, 416. Sanborn v. Chamberlin, 101 Mass. 409, 416. And this rule is applicable where the contract is made by an agent and the subsequent memorandum is signed by him during the existence of his agency. It has been sometimes thought that there is an exception to this rule in the case of auctioneers (see the authorities referred to in Browne,- St. of Frauds, § 353,) but the exception is more apparent than real. The question does not turn upon the fact that the agent is an auctioneer but upon the scope and duration of the agency. While it is said that an auctioneer *433is the agent of both seller and purchaser for signing the contract, it does not follow that his agency for the one is coextensive in its nature and duration with that for the other. The word “ auctioneer ” is sometimes used to designate the crier who simply calls for bids and strikes the bargain at an auction sale. His connection with the sale may begin with calling for bids and end with striking the bargain. If that be the only authority given him by seller and purchaser, it may be said that while the power to strike the bargain fairly imports authority to make his work effectual by signing the memorandum necessary to bind the parties, it also implies that that act shall be substantially contemporaneous with the sale and as a part of it. In such a case the agency of the -auctioneer is substantially ended with the auction, and his authority to bind either party by a memorandum would not extend beyond that time. And so far as respects the purchaser, the authority of the auctioneer as a usual rule is confined to the actual time of the auction. It is conferred by the bid when accepted, and therefore begins with the fall of the hammer. The technical ground is that the purchaser by the very act of bidding “ calls on the auctioneer or his clerk to put down his name as the bidder, and thus confers an authority on the auctioneer or clerk, to sign his name, and this is the whole extent of the authority.” Shaw, C. J., in Gill v. Bicknell, 2 Cush. 355, 358. Such an authority must be exercised contemporaneously with the sale. See Browne, St. of Frauds, § 353, and cases cited in the notes.
But primarily and actively the auctioneer as a ruléis the agent of the seller, and as to him his authority is generally more extensive, and may cover a time both before and after the sale. Frequently the property is put into his hands for sale, and all the details are left entirely to him. He is expected to make all the arrangements by way of public advertisement and otherwise, and to act fully at the sale, to receive the deposit from the purchaser and to carry the transaction to the end. Such authority from a seller to an auctioneer does not end with the auction sale but extends beyond it, and until it is revoked the auctioneer may properly bind the seller by a memorandum signed within a reasonable time. He does this not simply because he is the crier at the sale, but because his agency by the fair understanding *434between him and the seller extends to the final consummation of the contract, and is not affected by the fact that he also acts as crier.
In the present case Hogan the auctioneer testified that he was in the real estate and insurance business and had been for several years, that a week or ten days before the sale Dahlquist “ placed the property with me for sale.” Hogan advertised it by means of handbills and newspapers, and seems to have been given full authority to sell the property, subject to instructions as to price. He received and kept after the auction the deposits made by the purchasers, and the evidence would fully warrant a finding that the understanding was that his agency for the defendants should continue until the sale was completed, and that it had not been revoked at the time Hogan signed the memorandum. Upon such a finding the general rule applies, and since Hogan was acting during the continuance of his agency, he could properly bind his principals by signing the memorandum.
While the defendant Mary E. Dahlquist does not appear actively in the ease, the evidence sufficiently shows that' her husband had authority to act for her, as owner of the Third Street property, and she is bound.
There is no merit in the objection that the plaintiff did not return to the defendants the deed which had been drawn up for their signature.

Decree affirmed in each case.